2022 IL App (3d) 180357-B

                                 Opinion filed March 9, 2022
      ____________________________________________________________________________

                                                    IN THE

                                     APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                      2022

      THE PEOPLE OF THE STATE OF                         )       Appeal from the Circuit Court
      ILLINOIS,                                          )       of the 10th Judicial Circuit,
                                                         )       Tazewell County, Illinois.
              Plaintiff-Appellee,                        )
                                                         )
              v.                                         )       Appeal No. 3-18-0357
                                                         )       Circuit No. 94-CF-382
      PHILIP JOHNSON,                                    )
                                                         )       Honorable Michael D. Risinger,
              Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
            Justices Lytton and Schmidt concurred in the judgment and opinion.
      ____________________________________________________________________________


                                                 OPINION

¶1          The defendant, Philip Johnson, appeals the second-stage dismissal of his successive

     postconviction petition. The defendant argues that his constitutional rights were violated where he

     received a de facto life sentence as a juvenile offender.

¶2                                           I. BACKGROUND

¶3          The defendant entered into a negotiated plea agreement to one count of second degree

     murder (720 ILCS 5/9-2(a)(2) (West 1994)) for killing his father, James Johnson (James), and one

     count of first degree murder (id. § 9-1(a)(1)) for killing his father’s girlfriend, Frances Buck. In
     exchange for the plea, the State agreed to recommend a total sentence of 110 years’ imprisonment,

     which included consecutive terms of 90 years for first degree murder and 20 years for second

     degree murder. The factual basis for the plea provided that on July 20, 1994, the dead bodies of

     James and Buck were discovered in their bed by James’s ex-wife. An autopsy revealed the cause

     of death for both victims to be gunshot wounds to their heads. During a police interview, the

     defendant admitted to killing his father and Buck, stating that, at the time of the murder, he was

     overcome by his father’s physical and emotional abuse. The defendant went into his father’s room

     while he slept and shot his father in the head with a .22-caliber, single shot rifle. Buck awoke from

     the sound of the shot, and the defendant shot Buck in the head because she saw him. He then left

     the residence and disposed of the gun. The defendant was 16 years old at the time.

¶4          At the plea hearing, the State advised the court that if the defendant proceeded to trial and

     was convicted on the original charges, the defendant would be sentenced to a mandatory sentence

     of natural life imprisonment without parole. However, the State then explained that under the

     charges he was pleading guilty to, the normal sentencing range for first degree murder would be

     20 to 60 years’ imprisonment, but the term would be extended to 100 years due to the brutal and

     heinous nature of the killing. For second degree murder, the State explained that defendant faced

     a range of 4 to 20 years’ imprisonment. The court admonished the defendant, found the defendant’s

     guilty plea knowingly and voluntarily made, found that a factual basis existed for the plea, and

     accepted the plea. Defense counsel waived evidence in mitigation and the preparation of a

     presentence investigation report. The State stated that the defendant did not have any prior criminal

     history. The court sentenced the defendant to the State’s recommendation of 90 years’

     imprisonment for the first degree murder of Buck and a consecutive sentence of 20 years’

     imprisonment for the second degree murder of his father. The court stated that it found the


                                                     -2-
     defendant eligible for the extended-term sentence for the murder of Buck due to the exceptionally

     brutal and heinous nature of the killing.

¶5          The defendant filed a postconviction petition in 1999, the denial of which was affirmed on

     appeal. People v. Johnson, No. 3-06-0868 (Feb. 29, 2008) (unpublished order under Illinois

     Supreme Court Rule 23). The defendant filed a motion for leave to file a successive postconviction

     petition in 2017, which is the subject of this appeal. The court granted leave and appointed counsel.

     Counsel amended the petition to allege the defendant’s constitutional rights were violated under

     Miller v. Alabama, 567 U.S. 460 (2012), where he was sentenced to a de facto life sentence without

     consideration of his youth and attendant circumstances. The State filed a motion to dismiss the

     petition, arguing that Miller did not apply because the defendant did not receive a mandatory life

     sentence or a de facto life sentence but a discretionary sentence that the defendant agreed to and

     the court found appropriate. The court granted the motion and dismissed the petition, finding that

     the constitutional issues the defendant raised could not be established since he entered into a fully

     negotiated guilty plea. The defendant appealed.

¶6                                               II. ANALYSIS

¶7          On appeal, the defendant contends that the trial court erred when it dismissed his successive

     postconviction petition at the second stage of the proceedings because the de facto life sentence he

     received as part of his plea agreement is unconstitutional under the under the eighth amendment

     of the United States Constitution (U.S. Const., amend. VIII). Specifically, the defendant claims

     that the trial court failed to consider his youth and its attendant circumstances prior to accepting

     his plea and imposing the agreed-upon sentence, based on the United States Supreme Court’s

     decision in Miller, 567 U.S. 460, and its progeny.




                                                     -3-
¶8          The majority opinion of this court originally found that the ordinary rule of law that a guilty

     plea waives all issues, including constitutional ones, did not apply in this case because it concerned

     a novel constitutional right that was not available to the defendant at the time he pled guilty. People

     v. Johnson, 2021 IL App (3d) 180357, ¶ 20, vacated, No. 127102 (Ill. Jan. 26, 2022) (supervisory

     order). We, thus, considered the merits of the defendant’s Miller claim, finding that he was

     sentenced to a de facto life sentence and the court failed to consider his youth and its attendant

     characteristics. Id. ¶ 22. Pursuant to a supreme court supervisory order, this prior opinion was

     vacated, and we were directed to consider the effect of the supreme court’s opinion in People v.

     Jones, 2021 IL 126432.

¶9          In Jones, the defendant was 16 years old in 1999 when he pled guilty to one count of first

     degree murder, one count of residential burglary, and two counts of armed robbery for breaking

     into the home of his great aunt and uncle and stabbing them multiple times. Id. ¶¶ 3-4. Pursuant to

     the plea agreement, the State dismissed the remaining charges, and he was sentenced to 50 years

     for murder, 30 years for each armed robbery count, and 15 years for residential burglary. Id. ¶ 4.

     Like in this case, the defendant raised a Miller argument in his successive postconviction petition.

     Id. ¶ 7. Our supreme court found that the defendant’s “knowing and voluntary guilty plea waived

     any constitutional challenge based on subsequent changes in the applicable law.” Id. ¶ 26.

     Moreover, the court noted that a Miller claim requires the defendant to show that the de facto life

     sentence he received was not entered as a result of the trial court’s use of its discretion. Id. ¶ 27.

     As the judge was not required to accept the plea agreement, the court found that the judge exercised

     discretion in accepting the plea and the de facto life sentence. Id. ¶¶ 27-28. The court thus found

     that Miller and its progeny were not applicable. Id. ¶ 29.




                                                      -4-
¶ 10          Here, we must follow the edict set forth by the supreme court in Jones and find that the

       defendant waived any Miller claim by pleading guilty. Further, the court was able to exercise its

       discretion in deciding whether to sentence the defendant to the sentence recommended by the State.

¶ 11                                          III. CONCLUSION

¶ 12          The judgment of the circuit court of Tazewell County is affirmed.

¶ 13          Affirmed.




                                                     -5-
                                  No. 3-18-0357


Cite as:                 People v. Johnson, 2022 IL App (3d) 180357-B


Decision Under Review:   Appeal from the Circuit Court of Tazewell County, No. 94-CF-
                         382; the Hon. Michael D. Risinger, Judge, presiding.


Attorneys                James E. Chadd, Peter A. Carusona, and Jay Wiegman, of State
for                      Appellate Defender’s Office, of Ottawa, for appellant.
Appellant:


Attorneys                Stewart J. Umholtz, State’s Attorney, of Pekin (Patrick Delfino,
for                      Thomas D. Arado, and Stephanie Raymond, of State’s Attorneys
Appellee:                Appellate Prosecutor’s Office, of counsel), for the People.




                                       -6-